DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Abraham DeLaO	 on 3/9/2020.

The application has been amended as follows: 

In the claims:
Cancel claims 7-12.

Allowable Subject Matter
Claims 1-6 and 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 1-6 and 13-20 are allowable since certain key features in the claimed invention are not taught or fairly suggested by the prior art. In claims 1 and 13, “periodically modify(ing) the pattern that is displayed to create the gap between the first screen portion and the second screen portion”. The closest prior art of record, Wu et al. (US 2020/0035204) discloses a foldable display having a foldable display portion (Fig. 1, (PF)) which when folded at a certain angle, the foldable display portion PF may show a dark image or be in a turn-off status [60]. However, Wu et al., singularly or in combination, fails to anticipate or render the above underlined limitations obvious. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO OSORIO/Primary Examiner, Art Unit 2692